PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
[AltContent: rect]
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action. Claims 1-20 are pending and rejected below. 

Claim Rejections - 35 USC § 112(b) or Pre-AIA , 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 and 19 recites “the results.”  There is insufficient antecedent basis for this limitation.  Claims 3-5 (referring back to Claim 2) are rejected based on the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  
Claims 1, 10 and 18  include limitations reciting functionality that analyzes, prioritizes, and generating a workflow:
Analyzing Data to discover processes, process flows, process improvements…
Generating a workflow…
which is an abstract idea reasonably categorized as 
Mental processes, because generating a workflow can be performed in the human mind including an evaluation, judgment, or opinion.
Certain methods of organizing human activity – because the processes, process flows, and process improvements manage, “personal behavior”; in addition, the analyzing and generating relate to following rules or instructions 
Similarly, Claims 2-7, 11-15, and 19-20 further narrow the same abstract concept identified above as each are related to mental processes, certain methods of organizing human activity.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 10 and 18 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a “computer” “computer program embodied on a nontransitory computer-readable medium” “memory” “instructions” “processor.”  Pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment.  
The deploying listeners and collecting data may be considered mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)). The storing data amounts to insignificant extrasolution data storing activities to the judicial exception. The use of “artificial intelligence’ generally link the abstract idea to a technical environment/field of use.  When considered in view of the claim as a whole, Examiner 
In Claims 2-7, 11-15, and 19-20, pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment.   
The elements in Claim 8-9 and 16-17 may be considered mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)). 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 19, and 20 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a “computer” “computer program embodied on a nontransitory computer-readable medium” “memory” “instructions” “processor.”. When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements in view of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or 
Claims 2-7, 11-15, and 19-20, pursuant to the broadest reasonable interpretation, do not include any additional elements. 
Claim 8 and 15 “collecting via a heartbeat that is periodically sent” may be considered well-understood routine and conventional in view of  2019/0116387- 0020- some traditional systems for tracking consumption of video content send heartbeat tracking messages at regular intervals during video playback. However, an aspect of at least one of the inventions disclosed herein includes the realization that such traditional, fixed-rate heartbeat tracking potentially can result in the sending of many unnecessary messages and thus can lead to increased bandwidth usage since it is possible that many unnecessary tracking messages are sent over a network for a single media item. Further, heartbeat tracking can result in greater use of computing resources both for the devices sending the tracking messages (such as client devices) and for the devices receiving the messages (such as server devices), such as battery or power usage, or processor usage. Inefficient power usage in devices with batteries, such as mobile computing devices, drains those batteries
Claims 9 and 17 may be considered data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to 
As a result, Claims 1-20 do not amount to significantly more than the abstract idea.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goyal (2019/0332508) in view of Kakhandiki (2017/0060108)

Regarding Claim 1, Goyal discloses:  
A computer-implemented method, (0080-0083) comprising:
(0029, Figure 1 (108) -push-listener API- enables listening for incoming data that is pushed from one or more bots)
collecting data from the listeners pertaining to user interactions with the computing systems, (0025-the users adjust the bot schedules, and/or spin-up, or spin-down bots to address workload fluctuations), performance of deployed robotic process automation (RPA) robots on the user computing systems, or both;
storing the collected data; (0033, Figure 1 (120) – central database for storing 
data records from RPA systems) 
analyzing the stored data using artificial intelligence (AI) ((0069-0070 – use of 
use of machine learning) to discover processes in the user interactions with the computing systems, (0073- the executing processes) process flows in the user interactions with the computing systems, (0073-the components in the processes; 0058-each processor includes one or more queues which include one or more components) process improvements for existing RPA robots (0076, 0025-rescheduling bots to run processes less likely to fail), or any combination thereof, and
generating a workflow implementing an identified process or process flow (0076, 
0025-rescheduling bots to run processes less likely to fail),
While Goyal discloses “optimization within RPA platforms…optimization can be achieved based on predictive analytics. Example predictive analytics include event sequencing analysis, and pre-event prediction.” (0014) Goyal does not explicitly state improve return on investment (ROI) nor the implemented process or process flow is for ROI improvement.
Kakhandiki “ROI BASED AUTOMATION RECOMMENDATION AND EXECUTION” discloses sequencing processes to automate based on ROI / cost optimizing  
(Abstract- … sequence processes to automate based on return on investment or ROI. The process and system divides considers the mix of human and robotic steps to optimize cost, quality and cycle-time of the process…
[0029] ROI Modeler: The ROI modeler 203 computes and categorizes the process ROI into appropriate categories, such as by way of example and not limitation a measure of very high, high, medium, low, very low, by accessing results of past customer automation ROI data by industry, dependent on predefined categorizations such as by way of example and not limitation, (1) vertical organization and (2) process category.
[0030] Functional Process Optimizer: The functional process optimizer 205 applies functional process constraints such as by way of example and not limitation, cost, quality and cycle-time in order to determine the optimal steps for the process. It also determines the optimum resource to carry out the process step, by way of example and not limitation, human, robot or related entity such as a software bot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Kakhandiki’s cost optimization constraints to Goyal’s process improvements, helping achieve ROI optimization, and since the 

Regarding Claim 2, Goyal in view of Kakhandiki discloses: The computer-implemented method of claim 1.  Goyal does not explicitly state: Kakhandiki discloses: wherein the results of the analysis of the stored data are ranked based on an estimated benefit to ROI.   [0032] Unified Queue Modeler: The unified queue modeler 209 is a unified queue of human and robot tasks based on the functional process optimizer. It evaluates any changes in process details such as by way of example and not limitation: (a) workforce, skills required, their location, process duration; (b) process constraints such as cost, quality & cycle-time; and (c) re-prioritizes the unified queue in real-time.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Kakhandiki’s cost re-prioritization to Goyal’s processes, process flows, and process improvements, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 3, Goyal in view of Kakhandiki discloses: The computer-implemented method of claim 1.  Goyal does not explicitly state: Kakhandiki discloses:  [0032] Unified Queue Modeler: The unified queue modeler 209 is a unified queue of human and robot tasks based on the functional process optimizer. It evaluates any changes in process details such as by way of example and not limitation: (a) workforce, skills required, their location, process duration; (b) process constraints such as cost, quality & cycle-time; and (c) re-prioritizes the unified queue in real-time.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Kakhandiki’s cost re-prioritization to Goyal’s processes, process flows, and process improvements, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 4, Goyal in view of Kakhandiki discloses:The computer-implemented method of claim 3, wherein metrics used to determine and prioritize ROI improvements comprise average process completion time, (0041-average case time…a case can include processing a series of invoices for payment,…), total revenue generated from invoices to show ROI from processing, whether employee workload exceeds a predetermined threshold, whether employees are working on business tasks for at least a minimum threshold amount of the time, business-specific key performance indicators (KPIs), (0041- how many resources are running a process and will be required to complete the assigned tasks (e.g., within a SLA target); how many cases are pending to start, loaded new, and carried over from a previous time period (e.g., day); and expected completion time, average case time, and oldest case date; 0061-component run times, processes across one or more bots for a time period, run times within queue items, processes, or bots), or any combination thereof.
Regarding Claim 6, Goyal in view of Kakhandiki discloses: The computer-implemented method of claim 1, wherein the analysis of the stored data comprises determining a frequency of usage for the process flows.  [0063] In some implementations, sequence-based variables are used to predict failure based on the sequence of components (process flows) running within a queue. In some examples, sequence-based variables can include, without limitation…a number of repetitive component sequences within each process (frequency of usage process flows) a mode of previous X components (e.g., previous 10 components, previous 20 components)…Mode refers to the statistical definition of mode (meaning the most commonly occurring number or in this case most commonly occurring component). For example, the mode of the previous 10 components would be the component that ran most frequently in the previous 10 component runs. (frequency of usage process flows)) 
Regarding Claim 7, Goyal in view of Kakhandiki discloses: The computer-implemented method of claim 1, wherein the analysis of the stored data comprises performing conformance checking to ensure that the users are conforming to a workflow. (0025(bottom), 0034(bottom), 0076 - user’s monitoring bot activity would be managing to prevent components running out of sequence (0064)) 
 (0076-For example, by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure. …The RPA team could also re-schedule the robots to run processes that are less likely to fail, while investigating the primary issue behind the failure.)
Claims 10-15 and 17-20 are rejected based on the same citations and rationale as the claims above.

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
[AltContent: rect]
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goyal (2019/0332508) in view of Kakhandiki (2017/0060108) in view of Joseph “How to Scale RPA Beyond a Pilot”, Verint Connect, Joseph, 06/29/19, https://connect.verint.com/b/customer-engagement/posts/how-to-scale-rpa-beyond-a-pilot
Regarding Claim 5, Goyal in view of Kakhandiki discloses The computer-implemented method of claim 4, but does not explicitly state. Joseph in analogous art discloses: wherein the metrics are assigned weights based on their relative importance to the ROI determination.  (Pages 4-5)

    PNG
    media_image4.png
    55
    1269
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    480
    1285
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
[AltContent: rect]It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Joseph’s weighting based on relative importance to ROI to Goyal in view of Kakhandiki’s factors, helping maximize benefits and return on investment (Joseph, Pages 4-5) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goyal (2019/0332508) in view of Kakhandiki (2017/0060108) in view of Anderson (2019/0116387)																								Regarding Claim 8, Goyal in view of Kakhandiki discloses:  The computer-implemented method of claim 1, wherein the data is collected from the listeners that is sent to a conductor application comprising data with respect to robot and/or user [0029] In some implementations, the RPA systems 108 include one or more application program interfaces (APIs) that support communication with the UAP 100. In some examples, a push-listener API (not shown) is provided, and enables listening for incoming data that is pushed from one or more bots.)			Goyal does not explicitly state: “wherein the data is collected from the listeners via a heartbeat that is periodically sent” 							Anderson, directed to engagement tracking, discloses this limitation (0014-Sending tracking messages at intervals may be referred to as heartbeat tracking. 		[0043] At block 306, an event is identified or received. For example, the tracker 106A, 106B identifies or receives one or more events generated by the end user system 102A, 102B. For example, the tracker 106A, 106B or another process or application can activate a listener that receives events generated by the end user system 102A, 102B. The received events can represent a change in the state of the end user system 102A, 102B, such as any type of received user input or any change in state of an application (such as the starting or stopping of the application) on the end user system 102A, 102B.
 [0056] …An example tracking mode includes a heartbeat tracking mode. In some embodiments, the heartbeat tracking mode uses a normal or reduced time interval for sending tracking messages. The time interval or the “rate” may be predetermined or may be dynamically determined depending on the embodiment. In the heartbeat tracking mode, the tracker 106A, 106B repeatedly transmits (such as after every time interval that has elapsed), to the collection system 180, a tracking message that includes an updated playback position of the media content until playback of the media content ends. Thus, it may be acceptable for the tracker 106A, 106B to enter a heartbeat tracking mode and use greater computing resources and bandwidth for a short period of time since it has been determined that a user will possibly stop playback soon based on the detection of multiple abandonment indicators. In some embodiments, the heartbeat tracking mode is maintained until playback of the media content ends or a condition is satisfied. The condition can indicate that one or more tracking messages should be suppressed (e.g., a period of time elapses without detecting one or more abandonment indicators), such as by enabling or re-enabling a tracking suppression mode.) 										It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Anderson’s periodic heartbeat message to Goyal in view of Kakhandiki’s listeners, heling customize an interval for sending messages, helping reduce computing resources and bandwidth usage (0056)
Claim 16 stands rejected based on the same citations and rationale as Claim 8.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623